DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/648,283 as a submission under 35 U.S.C. 371.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection - Informalities
	Claims 1-20 are objected to because of the following informalities: the phrase IC card is recited without properly introducing what IC stands for.  The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.  37 C.F.R. 1.71(a).

Disclosure Objection - Informalities
	The disclosure is objected to because of the following informalities: the phrase IC card is recited without properly introducing what IC stands for and does not comply with the requirements of 37 C.F.R. 1.71(a) for “full, clear, concise, and exact terms.”


Claim Interpretation – 35 U.S.C. 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Claim 11 recites to the placeholder term module and the linking phrase configured to in its subsequent limitations:
		A Bluetooth financial IC card, wherein said card comprises: a receiving module, which is configured to receive a transaction from the transaction instruction received from the receiving module.
		an obtaining module, which is configured to obtain transaction data from the transaction instruction received from the receiving module;
		a first executing module, which is configured to execute an application choice operation, execute an application initialization, and execute reading application data to obtain application data after the obtaining module obtains the transaction data;
		a choosing module, which is configured to choose a card holder authenticated method according to a card holder authenticated methods list in the application data obtained by the first executing module; the card holder authenticated methods list includes a card holder authenticated method of fingerprint authenticated type;
		the card holder authenticating module, which is configured to execute the card holder authenticated operation according to the card holder authenticated method chosen by the choosing module;
		a second executing module, which is configured to execute a terminal risk management and execute an action analysis operation according to the application data obtained by the first executing module and the transaction data obtained by the obtaining module after the card holder authenticating module executes the card holder authenticated operation according to the card holder authenticated method chosen by the choosing module;
		an on-line transaction message organizing and sending module, which is configured to organize an on-line transaction message, and to send the on-line transaction message to the upper computer via Bluetooth in the case that an application cryptogram in a result of action analysis operation executed by the second executing module is an authorization request cryptogram;
		an authorization response receiving module, which is configured to receive an authorization response via Bluetooth after the on-line transaction message organizing and sending module sends the on-line transaction message to the upper computer via the Bluetooth;
		and a transaction confirmation message organizing and sending module, which is configured to organize the transaction confirmation message and send the transaction confirmation message to the upper computer via Bluetooth after the authorization response receiving module receives the authorization response.  
Claim 11 (emphasis to three-prong elements).  Considering the representative first limitation—the term module is a generic placeholder for structure (Prong A), which is linked to the recited function to receive a transaction, by the linking phrase which is configured to (Prong B).  The placeholder term module is not modified by any by sufficient structure, material, or acts for performing the claimed function (Prong C).  This analysis hold for each emphasized limitation in claim 11: each limitation recites to a module (Prong A), the linking phrase which is configured to (Prong B), and none of the recited functions modify the placeholder term with respect to structure (Prong C).
	Therefore the recitation in claim 11 to a module, which is configured to, satisfies the three-prong test of MPEP 2181, and thus is interpreted in accordance with 35 U.S.C. 112(f).
recited as a receiving module, 
	Claims 12-20 additionally invoke 35 U.S.C. 112(f) by reciting to a module, which is configured to, and both invoking the recited modules of the claimed card and reciting further modules:
12. 		The Bluetooth financial IC card as claimed in Claim 11, wherein said card further comprises an off- line transaction blog organizing module;
		the off-line transaction blog organizing module is configured to organize the off-line transaction blog in the case that the application cryptogram in the result of the action analysis operation executed by the second executing module is a transaction certificate;
		the Bluetooth financial IC card further comprises an off-line transaction blog sending module or an off- line transaction blog storing module;
		the off-line transaction blog sending module is configured to send the off-line transaction blog organized by the off-line transaction organizing module to the upper computer via Bluetooth;
		and the off-line transaction blog storing module is configured to store the off-line transaction blog organized by the off-line transaction blog organizing module.  
13. 		The Bluetooth financial IC card as claimed in Claim 12, wherein said card further comprises a transaction authenticating module;
		the transaction authenticating module is configured to receive a transaction authenticated instruction from the upper computer, to prompt a user to authenticate the transaction according to the transaction authenticated instruction, to authenticate transaction authenticated information input by the user after the transaction authenticated information input by the user is received, and to return an authentication successful response to the upper computer if the authentication is successful;
		otherwise, to return an authentication unsuccessful response to the upper computer if the authentication is unsuccessful.  
14. 		The Bluetooth financial IC card as claimed in Claim 13, wherein said card further comprises a storing module;
		the storing module is configured to store fingerprint information;
		the transaction authenticating module specifically includes that a first receiving sub module, which is configured to receive a fingerprint authenticated instruction from the upper computer;
		a first prompting sub module, which is configured to prompt a user to input fingerprint information after the first receiving sub module receives the fingerprint authenticated instruction from the upper computer;
		a fingerprint information receiving sub module, which is configured to receive the fingerprint information input by the user;
		and  a fingerprint authenticating sub module, which is configured to authenticate the fingerprint information, which is input by the user, received by the fingerprint information receiving sub module according to fingerprint information stored by the storing module, to generate the authentication successful information and return the authentication successful information to the upper computer if the authentication is successful;
		otherwise, to generate authentication unsuccessful information and return the authentication unsuccessful information to the upper computer.  
15.		The Bluetooth financial IC card as claimed in Claim 14, wherein said card holder authenticating module is specifically configured to generate a third fingerprint eigenvalue according to the fingerprint information, input by the user, received by the fingerprint information receiving sub module, to encrypt the third fingerprint eigenvalue to obtain an encrypted third fingerprint eigenvalue in the case that the card holder authenticated method chosen by the choosing module is the on-line fingerprint authenticated type;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the card holder authenticating module.
16. 		The Bluetooth financial IC card as claimed in Claim 14, wherein the storing module is further configured to store the on-line identifying code;
		the card holder authenticating module is specifically configured to generate a successful off-line fingerprint authenticated result according to the authentication successful information generated by the fingerprint authenticating sub module in the case that the card holder authenticated method chosen by the choosing module is the off-line fingerprint authenticated type;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the successful off-line fingerprint authenticated result generated by the card holder authenticating module and the on-line identifying code stored by the storing module;
		or, the on-line transaction message organized by said on-line transaction message organizing and sending module includes that the successful off-line fingerprint authenticated result generated by the card holder authenticating module.  
17. 		The Bluetooth financial IC card as claimed in Claim 11, wherein said card further comprises a first storing module;
		the first storing module is configured to store the off-line identifying code;
		the card holder authenticating module specifically includes that a third prompting sub module which is configured to prompt the user to input an off-line identifying code in the case that the card holder authenticated method chosen by the choosing module is the off-line identifying code authenticated type;
		a third obtaining sub module which is configured to obtain the off-line identifying code input by the user;
		and a third authenticating sub module which is configured to authenticate the off-line identifying code obtained by the third obtaining sub module from the user according to the off-line identifying code stored by the first storing module, and to generate the off-line identifying code authenticated result.  
18. 		The Bluetooth financial IC card as claimed in Claim 11, wherein said card further comprises a second storing module;
		the second storing module is configured to store fingerprint information;
		the card holder authenticating module specifically includes that a fourth prompting sub module which is configured to prompt the user to input the fingerprint information in the case that the card holder authenticated method chosen by the choosing module is the off-line fingerprint authenticated type;
		a fourth obtaining sub module which is configured to obtain the fingerprint information input by the user;
		and a fourth authenticating sub module which is configured to authenticate the fingerprint information obtained by the fourth obtaining sub module according to the fingerprint information stored by the second storing module, and to generate the off-line fingerprint authenticated result.  
19. 		The Bluetooth financial IC card as claimed in Claim 11, wherein said card holder authenticating module specifically comprises that a fifth prompting sub module which is configured to prompt the user to input fingerprint information in the case that the card holder authenticated method chosen by the choosing module is the on-line fingerprint authenticated type;
		a fifth obtaining sub module which is configured to obtain the fingerprint information input by the user;
		a fingerprint feature generating sub module which is configured to generate the third fingerprint eigenvalue according to the fingerprint information obtained by the fifth obtaining sub module from the user, to encrypt the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the fingerprint feature generating sub module.  
20. 		The Bluetooth financial IC card as claimed in Claim 11, wherein said card holder authenticating module specifically comprises that a sixth prompting sub module which is configured to prompt the user to input the on-line identifying code in the case that the card holder authenticated method chosen by the choosing module is the on-line identifying code authenticated type;
		a sixth obtaining sub module which is configured to obtain the on-line identifying code input by the user;
		a sixth encrypting sub module which is configured to encrypt the on-line identifying code obtained by the sixth obtaining sub module from the user so as to obtain the encrypted on-line identifying code;
		and the on-line transaction message organized by said on-line transaction message organizing and sending module includes the encrypted on-line identifying code obtained by the sixth encrypting sub module.
Claims 12-20 (emphasis to three-prong elements).  In accordance with the three-prong analysis at independent claim 11, each of these recitations to a module which is configured to satisfies Prong A and Prong B, and none of the recitations to placeholder module are modified by any sufficient structure, material, or acts for performing the claimed function (Prong C).  Furthermore, at claims 17-20, the recitations to sub module which is configured to, also satisfies Prongs A through B, and the modifier sub- does not modify the module with any sufficient structure, or material, or acts for performing the claimed function.
	Therefore the recitation in claims 12-20 to a module, which is configured to, satisfies the three-prong test of MPEP 2181, and thus is interpreted in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.
I.	Claims 1-20 are found indefinite for the recitation to Bluetooth in each claim because the term Bluetooth is a trademark, thus “the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.”  See MPEP 2173.05(u) Trademarks or Trade Names in a Claim (“If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)”) (citation omitted).
	Therefore claims 1-20 are found indefinite and stand rejected under 35 U.S.C. 112(b).

II. 	Regarding claims, 5, 9, 15, and 19, the claims are found indefinite for lack of antecedent basis in reciting to a third fingerprint eigenvalue, where no such first or second fingerprint eigenvalues are recited.
	Therefore claims 5, 9, 15, and 19 are rendered indefinite under 35 U.S.C. 112(b) for lack of antecedent basis.

III.	Regarding independent claim 11, the recitation to module was found under the three-prong test of MPEP 2181 to be interpreted as a placeholder for structure under 35 U.S.C. 112(f).  Thus, the written description must disclose the corresponding structure, material, or acts for each claimed function performed by the module, and to clearly link the structure, material, or acts to the claimed functions.  See MPEP 2181 III (“To satisfy the definiteness requirement under 35 U.S.C. 112(b) the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”).
	The functions recited as performed by the module of claim 11 are emphasized in bold-type, as presented under the 35 U.S.C. 112(f) heading.  Each of these functions of claim 11 are functions that a person having ordinary skill in the art before the effective filing date of the claimed invention would understand to be computer-implemented functions, executed by a generic computer or processor.
	However, the Specification provides no written description of the module that would link it to the corresponding structure required to perform the claimed functions.  The module is only described in so far as the functions it performs and as included in a “Bluetooth financial IC card according to embodiment 3, as shown in Fig. 4.”  Spec. at 0243.  The subsequent paragraphs 0244-0252 simply repeat the limitations of claim 11, without adding supporting description.  The fact that each module is depicted in Fig. 4 as contained with the solid black lines of the labeled “Bluetooth financial IC card” does not resolve whether these modules have sufficient structure to execute the claimed functions.  
	Therefore claim 11 is found indefinite and claims 11-20 are rejected under 35 U.S.C. 112(b).

IV.	Claims 12-20 are found indefinite for the same rationale of claim 11.  Each of claims 12-20 recite to a module, interpreted as a placeholder for structure in accordance with 35 U.S.C. 112(f), and there is no further description in the Specification that would connote sufficient structure for performing the computer-implemented functions.
	Therefore claims 12-20 are each found indefinite and claims 12-20 are additionally rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
.	Regarding claims 11-20, the claims lack adequate written description to support the placeholder term module because the term module is interpreted as a placeholder for structure in accordance with 35 U.S.C. 112(f), and the Specification contains insufficient description of the module that would link it to the corresponding structure required to perform the claimed functions..  A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the Specification to disclose the corresponding structure, material or act that performs the entire claimed function also lacks adequate written description.  MPEP 2181 IV.  
	Therefore claims 11-20 lack adequate written description and claims 11-20 stand rejected under 35 U.S.C. 112(a).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 7, 8, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180033013 A1 (“PARK”) in view of EMVCo, A Guide to EMV Chip Technology, 2.0 (November 2014) (available on emvco.com)1 (hereinafter "EMVCO").

	Regarding claim 1, PARK discloses:
1.	A working method for a Bluetooth financial IC card, wherein the method comprises the following steps: 
[0056] Referring to FIG. 2, the electronic device 201 may include, for example, an entire part or a part of the electronic device 101 illustrated in FIG. 1.. . .[0058] The communication module 220 may be configured the same as or similarly to the communication interface 170 of FIG. 1. The communication module 220 may include the cellular module 221, a Wi-Fi module 222, a Bluetooth (BT) module 223 . . . .
PARK at 0056-58, Fig. 2.  PARK explicitly discloses the recited IC card in this device:
[0060] Each of the Wi-Fi module 222, the BT module 223, the GNSS module 224, the NFC module 225, and the MST module 226 may include a processor for processing data exchanged through a corresponding module, for example. According to an embodiment of the present disclosure, at least a part (e.g., two or more) of the cellular module 221, the Wi-Fi module 222, the BT module 223, the GNSS module 224, the NFC module 225, and the MST module 226 may be included within one integrated circuit (IC) or an IC package.
PARK at 0060 (disclosing the payment device is equipped with an IC chip or “IC package”).
Claim Interpretation: The present claims do not recite to any structure of an IC card other than to recite that it is a Bluetooth financial IC card in the preamble and to repeat the recitation to Bluetooth financial IC card throughout the claims.  The claims are not recited in such a way as to import any required structure of the IC card from the Specification—and notwithstanding Examiner can find no specific description of structure in the Specification to an IC card.  Figure 4 of the Drawings does not cure the deficiency in structure because it discloses only software modules, and does not specifically depict the structure of a card containing an integrated circuit (IC).  Compare Spec. at Fig. 4, 0243-44 (“It provides a Bluetooth financial IC card according to Embodiment 3, as shown in FIG. 4, including that a receiving module 401, which is configured to receive a transaction instruction from an upper computer via Bluetooth . . . .”).  The “IC card” is repeatedly described as “includes” different modules throughout this section referencing Figure 4.  Therefore Examiner finds the device with IC chip card disclosed in PARK to disclose the recited Bluetooth financial IC card.
		S1) receiving, by the Bluetooth financial IC card, a transaction instruction from an upper computer via Bluetooth, and obtaining transaction data from the transaction instruction;
[0052] According to an embodiment of the present disclosure, a mobile payment service server may provide payment information (e.g., a one-time token (OTT)) to the electronic device 101 every payment transaction through interaction with a payment server of a credit card company (and/or a financial institution).
PARK at 0052.
		S2) executing, by the Bluetooth financial IC card, operations of an application selection, an application initialization, and data reading so as to obtain application data, and choosing a card holder authenticated method according to a card holder authenticated method list in the application data, executing a card holder authentication according to a card holder authenticated method, and the card holder authenticated method list includes the card holder authenticated method of fingerprint authenticated type;
[0078] The program module 310 may include a kernel 320, a middleware 330, an application programming interface (API) 360, and/or an application 370. At least a portion of the program module 310 may be preloaded on an electronic device or may be downloadable from the electronic device 102, the electronic device 104, the server 106, and the like.
PARK at 0078 (the application).
[0124] According to an embodiment of the present disclosure, if a payment transaction is initiated, the processor 580 may select at least one of the first biometric sensor 551 or the second biometric sensor 552, based on a security policy of an issuer of a payment card or a security policy of the payment card itself. Then, the processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.
PARK at 0124 (disclosing authenticated method list as authentication via first biometric sensor, the authenticated method of fingerprint authentication, or via second biometric sensor); additionally PARK at 0165 (disclosing authentication by user input PIN).
		S3) executing, by the Bluetooth financial IC card, a terminal risk management and an action analysis operation according to the application data and the transaction data, and executing Step S4 in the case that an application cryptogram in an action analysis result is an authorization request cryptogram;
[0114] According to an embodiment of the present disclosure, the security module 560 may correspond, for example, to a storage area protected by an algorithm. The security module 560 may be connected to the local wireless communication circuit 570 through the bus 510 or directly. The security module 560 may store payment information corresponding to a payment card. For example, payment information may include at least one of a primary account number (PAN) of a credit card linked with a financial account, a token, a one-time token (OTT), or a cryptogram used to replace at least part of the PAN. For example, the token may comply with the Europay Mastercard and Visa (EMV) tokenization standard.
PARK at 0114.
Claim Interpretation: The recitation to in the case that denotes that the limitation is not performed if the recited case does not occur as a condition precedent.  See MPEP 2111.04 II (quoting Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)) ("If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed").
		S4) organizing, by the Bluetooth financial IC card, an on-line transaction message, and sending the on- line transaction message to the upper computer via Bluetooth; and
After a certain security authentication, the electronic device 101 may transmit payment information that is provided to the external device 102 or 104 (e.g., a POS terminal) through various channels (e.g., an MST channel, an NFC channel, and the like). The external device 102 or 104 may complete a payment transaction by transmitting payment information to a payment server of a credit card company (and/or a financial institution) and obtaining a payment approval.
PARK at 0052; PARK at 0124 (“[T]he processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.”); PARK at 0162 (“If it is determined in operation 715 that the authentication of operation 713 is successful, in operation 717, the processor 580 may transmit payment information corresponding to the payment card to the external device 502 by using the local wireless communication circuit 570.”).
		S5) receiving, by the Bluetooth financial IC card, an authorization response from the upper computer via Bluetooth, organizing a transaction confirmation message, and sending the transaction confirmation message to the upper computer via Bluetooth, then ending the method.
PARK at Fig. 7 (disclosing authentication and the transmitting of payment information, only).
	However, PARK does not explicitly disclose:
executing, by the Bluetooth financial IC card, a terminal risk management and an action analysis operation . . . and executing Step S4 in the case that [an application cryptogram] in an action analysis result [is an authorization request cryptogram];
receiving, by the [device], an authorization response from the upper computer via Bluetooth, organizing a transaction confirmation message, and sending the transaction confirmation message to the upper computer via Bluetooth, then ending the method.
	EMVCO discloses:
		S3) executing, by the Bluetooth financial IC card, a terminal risk management and an action analysis operation according to the application data and the transaction data, and executing Step S4 in the case that an application cryptogram in an action analysis result is an authorization request cryptogram;
5.2.2 Risk Management and Authorisation ControlsEMV chip transactions provide the issuing bank with controls at the point of sale which helps enable the issuer to reduce exposure to fraud and credit risk for offline and below floor limit transactions. The issuing bank can set limits in the chip card that restrict the number of consecutive offline transactions that may be processed.
EMVCO at 20, Fig. 6 (disclosing the risk management performed within the chip card);
The cryptogram that is generated for the online authorisation request is termed the Authorisation Request Cryptogram (ARQC) and the cryptogram that is generated by signing data elements when a chip approves the payment for clearing and settlement is known as the Transaction Certificate (TC). If the transaction is declined, the chip will generate a cryptogram known as an Application Authentication Cryptogram (AAC).
EMVCO at 19 (disclosing that the authorization request cryptogram with respect to the analysis result).
		S5) receiving, by the Bluetooth financial IC card, an authorization response from the upper computer via Bluetooth, organizing a transaction confirmation message, and sending the transaction confirmation message to the upper computer via Bluetooth, then ending the method.
1. Online card and issuer authentication. . . As part of the authorisation process, the issuer host may generate a return cryptogram known as the Authorisation Response Cryptogram (ARPC) which is sent back to the chip in the authorisation response. The verification of the ARPC allows the chip to confirm that the approval was received from the actual issuer host, and therefore that any counters or offline limits on the chip may be reset.
2. Signing transaction data elements for transaction authentication and integrityThe following cryptograms are generated by signing critical data elements in the respective transaction messages. Validation of the cryptograms by the recipient helps to confirm the data elements are not altered.	o ARQC – online authorisation request; 	o ARPC – online authorisation response;	o TC – financial message for clearing and settlement for an approved transaction;	o AAC – declined transaction.
EMVCO at 19-20 (disclosing the “ARPC” as the authorization response and the “TC” transaction certificate as the confirmation message).
	PARK discloses the device of the claimed computer-implemented method performing the recited functions with respect to steps S1-S4.  While, PARK does not explicitly disclose an authorization response step in the payment system of its claimed device, PARK does disclose the recited authentication steps using a fingerprint obtained on the device, and transmitting the payment information—all known elements and techniques of a payment card system.
	EMVCO discloses the “Euro Mastercard Visa” protocol for IC chip transactions including contactless chip transactions.  EMVCO at 18 (“5.1.2 Steps for an EMV Contactless Chip Transaction).  PARK discloses its cryptogram and token to conform to the same EMVCO standard.  PARK at 0114.  EMVCO further discloses that the authorization response received to the device is the cryptogram designated “ARPC online authorisation response.”  The IC chip card then sends a confirmation message in the form of the “TC financial message” or transaction certificate.  The transmission of the transaction certificate by the IC chip card is the confirmation; the transmission of the AAC is the decline message.  This is all standard EMVCO. protocol for contactless IC chip card transactions as published in 2014.
	In view of this, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the authorization response and confirmation message of EMVCO could be implemented in the device of PARK, to a predictable result, because each involves known techniques (authentication and authorization) on contactless payment devices.
	Therefore independent claim(s) 1 is rendered obvious by PARK in view of EMVCO.

	Regarding claim 7, PARK discloses: the method as claimed in Claim 1, 
		wherein in the case that the card holder authenticated method chosen by the Bluetooth financial IC card is the off-line identifying code authenticated type, the executing the card holder authenticated operation according to chosen card holder authenticated method in the step S2 specifically comprises the following steps:
		c11) prompting, by the Bluetooth financial IC card, the user to input the off-line identifying code;
[0169] According to an embodiment of the present disclosure, the GUI screen 810 may include an image 811 indicating a payment card, a guide image 812 for iris authentication, a function object 813 for initiating the iris authentication, a function object 814 for initiating PIN authentication, and the like,
PARK at 0169 (the prompt on the GUI for user input of the PIN).
		c12) obtaining, by the Bluetooth financial IC card, the off-line identifying code input by the user; and
[0160] In operation 713, the processor 580 may authenticate the user through the biometric sensor(s) selected in operation 707 or operation 709 or through PIN authentication selected in operation 723.
PARK at 0160 (the user input off-line identifying code is a PIN).
		c13) authenticating, by the Bluetooth financial IC card, the off-line identifying code input by the user according to the off-line identifying code stored by itself, and generating the off-line identifying code authenticated result.  
[0114] According to an embodiment of the present disclosure, the security module 560 may correspond, for example, to a storage area protected by an algorithm. The security module 560 may be connected to the local wireless communication circuit 570 through the bus 510 or directly. The security module 560 may store payment information corresponding to a payment card. For example, payment information may include at least one of a primary account number (PAN) of a credit card linked with a financial account, a token, a one-time token (OTT), or a cryptogram used to replace at least part of the PAN. For example, the token may comply with the Europay Mastercard and Visa (EMV) tokenization standard.
PARK at 0114 (disclosing an off-line identifying code stored in the card).
Claim Interpretation:  This claim recites only to an off-line code that is input from a user and authenticating the user input code according to the stored code.  The claim does not recite how that authentication occurs.
	Therefore claim(s) 7 is rendered obvious by PARK in view of EMVCO.

	Regarding claim 8, PARK discloses: the method as claimed in Claim 1, 
		wherein in the case that the card holder authenticated method chosen by the Bluetooth financial IC card is the off-line fingerprint authenticated type, the executing the card holder authenticated operation according to the chosen card holder authenticated method in the step S2 specifically comprises following steps: 
PARK at 0107 (disclosing the off-line fingerprint authenticated type).
		d11) prompting, by the Bluetooth financial IC card, the user to input fingerprint information;
[0168] Referring to FIG. 8, an electronic device 801 that outputs, in a display, the GUI screen 810 indicating user authentication using an iris sensor is illustrated. The electronic device 801 may include the display outputting the GUI screen 810, an iris sensor 820, and a physical button 830 (e.g., a home button) including a fingerprint sensor. For example, the electronic device 801 may output the GUI screen 810 in the display when operation 603 of FIG. 6 or operation 713 of FIG. 7 is performed.
PARK at 0168 (prompting to perform operation 603 “authenticate user by using selected biometric sensor(s)”).
		d12) obtaining, by the Bluetooth financial IC card, the fingerprint information input by the user; and
PARK at 0145 (“In operation 603, the processor 580 may authenticate the user by using the biometric sensor(s) selected in operation 601.”).
		d13) authenticating, by the Bluetooth financial IC card, the fingerprint information input by the user according to the fingerprint information stored by itself, and generating the off-line fingerprint authenticated result.
[0147] If the authentication of operation 603 is successful, in operation 605, the processor 580 may transmit payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.
PARK at 0147.
	Therefore claim(s) 8 is rendered obvious by PARK in view of EMVCO.

	Regarding claim 10 PARK discloses: the method as claimed in Claim 1, 
		wherein in the case that the card holder authenticated method chosen by the Bluetooth financial IC card is the on-line identifying code authenticated type, said executing card holder authenticated operation according to the chosen card holder authenticated method specifically comprises following steps: 
		f11) prompting, by the Bluetooth financial IC card, the user to input an on-line identifying code;
		f12) obtaining, by the Bluetooth financial IC card, the on-line identifying code input by the user; and
		f13) encrypting, by the Bluetooth financial IC card, the on-line identifying code input by the user so as to obtain the encrypted on-line identifying code;
		the on-line transaction message includes the encrypted on-line identifying code.  
PARK at 0160 (the user input identifying code is a PIN); PARK at 0169 (the prompt on the GUI); PARK at 0160 (the user input identifying code is a PIN); PARK at 0114 (the cryptogram identifying code stored in the card).
Claim Interpretation: (I) The present claim 10 recites to an online identifying code here, as opposed to the offline-identifying code recited in claim 6.  The Specification describes the online identifying code using the same language recited here at paragraphs 0074-77.  The only distinction between the online and offline identifying codes, as recited presently— presented in three steps, f11-f13 and c11-c13, respectively—is the last f13 and c13 steps.  In the online scenario an encrypting step is performed, and in the offline scenario authentication happens according to a code stored in the IC card.  The terms online and offline are modifiers that do not narrow scope of the claim other than to denote that the specified identifying code is the same code throughout the limitations.  (II) The present claim 10 recites to a contingent limitation in the dependent claim preamble.  The recitation to that in the case that denotes that the limitation is not performed if the case does not occur as a condition precedent.  See MPEP 2111.04 II (quoting Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)) ("If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed").
	However PARK does not explicitly disclose:
f13) encrypting, by the Bluetooth financial IC card, the on-line identifying code input by the user so as to obtain the encrypted on-line identifying code;
	EMVCO discloses:
		f13) encrypting, by the Bluetooth financial IC card, the on-line identifying code input by the user so as to obtain the encrypted on-line identifying code;
		the on-line transaction message includes the encrypted on-line identifying code.  
The cryptogram that is generated for the online authorisation request is termed the Authorisation Request Cryptogram (ARQC) . . . .1. Online card and issuer authenticationThe chip generates an ARQC which is sent in the authorisation request when an EMV chip payment transaction proceeds online to the issuer host. The ARQC can be verified by the issuer host and this confirms that the chip is not counterfeit.
EMVCO at 19-20 (disclosing the IC chip generating, encrypting, the ARQC cryptogram as the on-line identifying code.)  It is the generating of the ARQC cryptogram and its transmission, on-line, that embodies the on-line identifying code, as disclosed by EMVCO.  This is distinct from the on-line embodiment in claim 6, where the recited off-line identifying code was stored in the device.
	Therefore claim(s) 10 is rendered obvious by PARK in view of EMVCO.

	Regarding independent claim 11, PARK discloses:
11. 	A Bluetooth financial IC card, 
[0056] Referring to FIG. 2, the electronic device 201 may include, for example, an entire part or a part of the electronic device 101 illustrated in FIG. 1.. . .[0058] The communication module 220 may be configured the same as or similarly to the communication interface 170 of FIG. 1. The communication module 220 may include the cellular module 221, a Wi-Fi module 222, a Bluetooth (BT) module 223 . . . .
PARK at 0056-58, Fig. 2.  PARK explicitly discloses the recited IC card in this device:
[0060] Each of the Wi-Fi module 222, the BT module 223, the GNSS module 224, the NFC module 225, and the MST module 226 may include a processor for processing data exchanged through a corresponding module, for example. According to an embodiment of the present disclosure, at least a part (e.g., two or more) of the cellular module 221, the Wi-Fi module 222, the BT module 223, the GNSS module 224, the NFC module 225, and the MST module 226 may be included within one integrated circuit (IC) or an IC package.
PARK at 0060 (disclosing the payment device is equipped with an IC chip or “IC package”).
Claim Interpretation: The present claims do not recite to any structure of an IC card other than to recite that it is a Bluetooth financial IC card in the preamble and to repeat the recitation to Bluetooth financial IC card throughout the claims.  The claims are not recited in such a way as to import any required structure of the IC card from the Specification—and notwithstanding Examiner can find no specific description of structure in the Specification to an IC card.  Figure 4 of the Drawings does not cure the deficiency in structure because it discloses only software modules, and does not specifically depict the structure of a card containing an integrated circuit (IC).  Compare Spec. at Fig. 4, 0243-44 (“It provides a Bluetooth financial IC card according to Embodiment 3, as shown in FIG. 4, including that a receiving module 401, which is configured to receive a transaction instruction from an upper computer via Bluetooth . . . .”).  The “IC card” is repeatedly described as “includes” different modules throughout this section referencing Figure 4.  Therefore Examiner finds the device with IC chip card disclosed in PARK to disclose the recited Bluetooth financial IC card.
	wherein said card comprises: 
		a receiving module, which is configured to receive a transaction instruction from an upper computer via Bluetooth;
[0052] According to an embodiment of the present disclosure, a mobile payment service server may provide payment information (e.g., a one-time token (OTT)) to the electronic device 101 every payment transaction through interaction with a payment server of a credit card company (and/or a financial institution).
PARK at 0052.
		an obtaining module, which is configured to obtain transaction data from the transaction instruction received from the receiving module;
[0123] According to an embodiment, the processor 580 may initiate the payment transaction with the external device 502 in response to a certain event. For example, the certain event may include a user input through the GUI output in the display 520 or a payment start signal (e.g., an NFC signal) received from the external device 502 when the electronic device 501 approaches the external device 502.
PARK at 0123.
		a first executing module, which is configured to execute an application choice operation, execute an application initialization, and execute reading application data to obtain application data after the obtaining module obtains the transaction data;
[0078] The program module 310 may include a kernel 320, a middleware 330, an application programming interface (API) 360, and/or an application 370. At least a portion of the program module 310 may be preloaded on an electronic device or may be downloadable from the electronic device 102, the electronic device 104, the server 106, and the like.
PARK at 0078 (the application).
		a choosing module, which is configured to choose a card holder authenticated method according to a card holder authenticated methods list in the application data obtained by the first executing module;
		the card holder authenticated methods list includes a card holder authenticated method of fingerprint authenticated type;
[0124] According to an embodiment of the present disclosure, if a payment transaction is initiated, the processor 580 may select at least one of the first biometric sensor 551 or the second biometric sensor 552, based on a security policy of an issuer of a payment card or a security policy of the payment card itself. Then, the processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.
PARK at 0124 (disclosing authenticated method list as authentication via first biometric sensor, the authenticated method of fingerprint authentication, or via second biometric sensor); additionally PARK at 0165 (disclosing authentication by user input PIN).
		the card holder authenticating module, which is configured to execute the card holder authenticated operation according to the card holder authenticated method chosen by the choosing module;
[0107] According to an embodiment of the present disclosure, the biometric sensor 550 may detect or receive a biometric feature originated from a user's body. For example, the biometric sensor 550 may detect a biometric feature, convert the detected biometric feature into a digital value, and provide the digital value to the processor 580. The processor 580 may compare the digital value and an authentication value enrolled in the memory 530. The processor 580 may authenticate a legitimate user based on the comparison result. The comparison and user authentication may be made by using a computing resource of a driver IC embedded in the biometric sensor 550.
PARK at 0107 (authenticating where the card holder authentication operation is the biometric authentication).
		a second executing module, which is configured to execute a terminal risk management and execute an action analysis operation according to the application data obtained by the first executing module and the transaction data obtained by the obtaining module after the card holder authenticating module executes the card holder authenticated operation according to the card holder authenticated method chosen by the choosing module;
		an on-line transaction message organizing and sending module, which is configured to organize an on-line transaction message, and to send the on-line transaction message to the upper computer via Bluetooth in the case that an application cryptogram in a result of action analysis operation executed by the second executing module is an authorization request cryptogram;
[0114] According to an embodiment of the present disclosure, the security module 560 may correspond, for example, to a storage area protected by an algorithm. The security module 560 may be connected to the local wireless communication circuit 570 through the bus 510 or directly. The security module 560 may store payment information corresponding to a payment card. For example, payment information may include at least one of a primary account number (PAN) of a credit card linked with a financial account, a token, a one-time token (OTT), or a cryptogram used to replace at least part of the PAN. For example, the token may comply with the Europay Mastercard and Visa (EMV) tokenization standard.
PARK at 0114.
After a certain security authentication, the electronic device 101 may transmit payment information that is provided to the external device 102 or 104 (e.g., a POS terminal) through various channels (e.g., an MST channel, an NFC channel, and the like). The external device 102 or 104 may complete a payment transaction by transmitting payment information to a payment server of a credit card company (and/or a financial institution) and obtaining a payment approval.
PARK at 0052; PARK at 0124 (“[T]he processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.”); PARK at 0162 (“If it is determined in operation 715 that the authentication of operation 713 is successful, in operation 717, the processor 580 may transmit payment information corresponding to the payment card to the external device 502 by using the local wireless communication circuit 570.”).
		an authorization response receiving module, which is configured to receive an authorization response via Bluetooth after the on-line transaction message organizing and sending module sends the on-line transaction message to the upper computer via the Bluetooth;
PARK at 0052, 0124 (disclosing emphasized as invoked from previous limitation).
		and a transaction confirmation message organizing and sending module, which is configured to organize the transaction confirmation message and send the transaction confirmation message to the upper computer via Bluetooth after the authorization response receiving module receives the authorization response.
	However, PARK does not explicitly disclose:
a second executing module, which is configured to execute a terminal risk management and execute an action analysis operation
an authorization response receiving module, which is configured to receive an authorization response
and a transaction confirmation message organizing and sending module, which is configured to organize the transaction confirmation message
	EMVCO discloses:
		a second executing module, which is configured to execute a terminal risk management and execute an action analysis operation according to the application data obtained by the first executing module and the transaction data obtained by the obtaining module after the card holder authenticating module executes the card holder authenticated operation according to the card holder authenticated method chosen by the choosing module;
5.2.2 Risk Management and Authorisation ControlsEMV chip transactions provide the issuing bank with controls at the point of sale which helps enable the issuer to reduce exposure to fraud and credit risk for offline and below floor limit transactions. The issuing bank can set limits in the chip card that restrict the number of consecutive offline transactions that may be processed.
EMVCO at 20, Fig. 6.
5.2.3 Cardholder Verification Processing
As well as continuing to support all the cardholder verification methods available for magnetic stripe, the EMV Chip Specifications define two new features which provide issuers with greater flexibility in determining and enforcing methods for verifying the cardholder is the actual owner of the card during a payment. These features can help reduce fraud due to lost and stolen cards.For example, this allows an issuer to require the cardholder to use PIN in acceptance terminals that support PIN (perhaps domestically), but allow the cardholder to sign when travelling to markets that do not support PIN.The second feature is a new CVM of offline PIN. While the use of offline PIN is entirely optional, it is possible to use an EMV chip card to verify a PIN entered into the terminal PIN pad by the cardholder and therefore provide a PIN based cardholder verification method available for all offline and online transaction acceptance environments, including below the floor limit and offline only.There are two flavours of offline PIN defined in the EMV Chip Specifications: enciphered offline PIN where public key cryptography is used to protect the PIN as it is sent from the acceptance terminal to the card for verification and plaintext offline PIN where the PIN is sent in the clear from the acceptance terminal to the card for verification.
EMVCO at 21-22, Fig. 7.
		an authorization response receiving module, which is configured to receive an authorization response via Bluetooth after the on-line transaction message organizing and sending module sends the on-line transaction message to the upper computer via the Bluetooth;
The cryptogram that is generated for the online authorisation request is termed the Authorisation Request Cryptogram (ARQC) and the cryptogram that is generated by signing data elements when a chip approves the payment for clearing and settlement is known as the Transaction Certificate (TC). If the transaction is declined, the chip will generate a cryptogram known as an Application Authentication Cryptogram (AAC).The purpose of these application cryptograms is twofold:1. Online card and issuer authenticationThe chip generates an ARQC which is sent in the authorisation request when an EMV chip payment transaction proceeds online to the issuer host. The ARQC can be verified by the issuer host and this confirms that the chip is not counterfeit.As part of the authorisation process, the issuer host may generate a return cryptogram known as the Authorisation Response Cryptogram (ARPC) which is sent back to the chip in the authorisation response. The verification of the ARPC allows the chip to confirm that the approval was received from the actual issuer host, and therefore that any counters or offline limits on the chip may be reset.
EMVCO at 19-20.
		and a transaction confirmation message organizing and sending module, which is configured to organize the transaction confirmation message and send the transaction confirmation message to the upper computer via Bluetooth after the authorization response receiving module receives the authorization response.
2. Signing transaction data elements for transaction authentication and integrityThe following cryptograms are generated by signing critical data elements in the respective transaction messages. Validation of the cryptograms by the recipient helps to confirm the data elements are not altered.	o ARQC – online authorisation request; 	o ARPC – online authorisation response;	o TC – financial message for clearing and settlement for an approved transaction;	o AAC – declined transaction.
EMVCO at 19-20 (the “TC” is the confirmation message).
	PARK discloses the device performing the recited functions with respect to steps S1-S4.  While, PARK does not explicitly disclose an authorization response step in the payment system of its claimed device, PARK does disclose the recited authentication steps using a fingerprint obtained on the device, and transmitting the payment information—all known elements and techniques of a payment card system.
	EMVCO discloses the “Euro Mastercard Visa” protocol for IC chip transactions including contactless chip transactions.  EMVCO at 18 (“5.1.2 Steps for an EMV Contactless Chip Transaction).  PARK discloses its cryptogram and token to conform to the same EMVCO standard.  PARK at 0114.  EMVCO further discloses that the authorization response received to the device is the cryptogram designated “ARPC online authorisation response.”  The IC chip card then sends a confirmation message in the form of the “TC financial message” or transaction certificate.  The transmission of the transaction certificate by the IC chip card is the confirmation; the transmission of the AAC is the decline message.  This is all standard EMVCO. protocol for contactless IC chip card transactions as published in 2014.
	In view of this, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the authorization response and confirmation message of EMVCO could be implemented in the device of PARK, to a predictable result, because each involves known techniques (authentication and authorization) on contactless payment devices.
	Therefore independent claim(s) 11 is rendered obvious by PARK in view of EMVCO.

	Regarding claim 17, PARK discloses: The Bluetooth financial IC card as claimed in Claim 11, wherein said card further comprises a first storing module;
		the first storing module is configured to store the off-line identifying code;
For example, the processor 580 may perform operation 705 with reference to a security policy of a payment card issuer or a security policy of a payment card itself stored in the memory 530 or the security module 560.
PARK at 0152.
		the card holder authenticating module specifically includes that a third prompting sub module which is configured to prompt the user to input an off-line identifying code in the case that the card holder authenticated method chosen by the choosing module is the off-line identifying code authenticated type;
[0169] According to an embodiment of the present disclosure, the GUI screen 810 may include an image 811 indicating a payment card, a guide image 812 for iris authentication, a function object 813 for initiating the iris authentication, a function object 814 for initiating PIN authentication, and the like,
PARK at 0169 (the prompt on the GUI for user input of the PIN).
		a third obtaining sub module which is configured to obtain the off-line identifying code input by the user;
[0160] In operation 713, the processor 580 may authenticate the user through the biometric sensor(s) selected in operation 707 or operation 709 or through PIN authentication selected in operation 723.
Claim Interpretation: The recited enumerations of modules, e.g., as a third . . . submodule in this limitation, has no effect on the scope of the claims beyond designating modules for specific recited functions.  The modules are recitations to software and the enumerations do not denote structure.  This is interpretation holds throughout the dependent claims.
PARK at 0160 (the user input off-line identifying code is a PIN).
		and a third authenticating sub module which is configured to authenticate the off-line identifying code obtained by the third obtaining sub module from the user according to the off-line identifying code stored by the first storing module, and to generate the off-line identifying code authenticated result.  
[0114] According to an embodiment of the present disclosure, the security module 560 may correspond, for example, to a storage area protected by an algorithm. The security module 560 may be connected to the local wireless communication circuit 570 through the bus 510 or directly. The security module 560 may store payment information corresponding to a payment card. For example, payment information may include at least one of a primary account number (PAN) of a credit card linked with a financial account, a token, a one-time token (OTT), or a cryptogram used to replace at least part of the PAN. For example, the token may comply with the Europay Mastercard and Visa (EMV) tokenization standard.
PARK at 0114 (disclosing an off-line identifying code stored in the card).
Claim Interpretation:  This claim recites only to an off-line code that is input from a user and authenticating the user input code according to the stored code.  The claim does not recite how that authentication occurs.
	Therefore claim(s) 17 is rendered obvious by PARK in view of EMVCO.

	Regarding claim 18, PARK discloses: The Bluetooth financial IC card as claimed in Claim 11, wherein said card further comprises a second storing module;
		the second storing module is configured to store fingerprint information;
For example, the processor 580 may select the first biometric sensor 551 and/or the second biometric sensor 552, based on the security policy of the payment card issuer or the security policy of the payment card stored in the memory 530 or the security module 560.
PARK at 0153.
		the card holder authenticating module specifically includes that a fourth prompting sub module which is configured to prompt the user to input the fingerprint information in the case that the card holder authenticated method chosen by the choosing module is the off-line fingerprint authenticated type;
[0168] Referring to FIG. 8, an electronic device 801 that outputs, in a display, the GUI screen 810 indicating user authentication using an iris sensor is illustrated. The electronic device 801 may include the display outputting the GUI screen 810, an iris sensor 820, and a physical button 830 (e.g., a home button) including a fingerprint sensor. For example, the electronic device 801 may output the GUI screen 810 in the display when operation 603 of FIG. 6 or operation 713 of FIG. 7 is performed.
PARK at 0168 (prompting to perform operation 603 “authenticate user by using selected biometric sensor(s)”).
		a fourth obtaining sub module which is configured to obtain the fingerprint information input by the user;
PARK at 0145 (“In operation 603, the processor 580 may authenticate the user by using the biometric sensor(s) selected in operation 601.”).
		and a fourth authenticating sub module which is configured to authenticate the fingerprint information obtained by the fourth obtaining sub module according to the fingerprint information stored by the second storing module, and to generate the off-line fingerprint authenticated result.  
[0147] If the authentication of operation 603 is successful, in operation 605, the processor 580 may transmit payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.
PARK at 0147.
	Therefore claim(s) 18 is rendered obvious by PARK in view of EMVCO.

	Regarding claim 20, PARK discloses The Bluetooth financial IC card as claimed in Claim 11, wherein said card holder authenticating module specifically comprises that 
		a sixth prompting sub module which is configured to prompt the user to input the on-line identifying code in the case that the card holder authenticated method chosen by the choosing module is the on-line identifying code authenticated type;
		a sixth obtaining sub module which is configured to obtain the on-line identifying code input by the user;
		a sixth encrypting sub module which is configured to encrypt the on-line identifying code obtained by the sixth obtaining sub module from the user so as to obtain the encrypted on-line identifying code;
		and the on-line transaction message organized by said on-line transaction message organizing and sending module includes the encrypted on-line identifying code obtained by the sixth encrypting sub module.
PARK at 0160 (the user input identifying code is a PIN); PARK at 0169 (the prompt on the GUI); PARK at 0160 (the user input identifying code is a PIN); PARK at 0114 (the cryptogram identifying code stored in the card and the on-line transaction message).  NOTE: Claim 10 discusses the claim interpretation of on-line versus off-line identifying codes.
	However PARK does not explicitly disclose:
a sixth encrypting sub module which is configured to encrypt the on-line identifying code obtained by the sixth obtaining sub module from the user so as to obtain the encrypted on-line identifying code;
and the on-line transaction message organized by said on-line transaction message organizing and sending module includes the encrypted on-line identifying code obtained by the sixth encrypting sub module.
	EMVCO discloses:
		a sixth encrypting sub module which is configured to encrypt the on-line identifying code obtained by the sixth obtaining sub module from the user so as to obtain the encrypted on-line identifying code;
		and the on-line transaction message organized by said on-line transaction message organizing and sending module includes the encrypted on-line identifying code obtained by the sixth encrypting sub module.
The cryptogram that is generated for the online authorisation request is termed the Authorisation Request Cryptogram (ARQC) . . . .1. Online card and issuer authenticationThe chip generates an ARQC which is sent in the authorisation request when an EMV chip payment transaction proceeds online to the issuer host. The ARQC can be verified by the issuer host and this confirms that the chip is not counterfeit.
EMVCO at 19-20 (disclosing the IC chip generating, encrypting, the ARQC cryptogram as the on-line identifying code.)  It is the generating of the ARQC cryptogram and its transmission, on-line, that embodies the on-line identifying code, as disclosed by EMVCO.  This is distinct from the on-line embodiment in claim 6, where the recited off-line identifying code was stored in the device.
	Therefore claim(s) 20 is rendered obvious by PARK in view of EMVCO.

	Claims 2-4, 6, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of EMVCO, and further in view of US 20140236842 A1 (“SALMINEN”).

	Regarding claim 2, PARK in view of EMVCO disclose: the method as claimed in Claim 1, EMVCO further discloses:
		wherein said method further comprises that in the case that the application cryptogram in the action analysis result is a transaction certificate, the following operations are executed, 
The cryptogram that is generated for the online authorisation request is termed the Authorisation Request Cryptogram (ARQC) and the cryptogram that is generated by signing data elements when a chip approves the payment for clearing and settlement is known as the Transaction Certificate (TC). If the transaction is declined, the chip will generate a cryptogram known as an Application Authentication Cryptogram (AAC).
EMVCO at 19.
		organizing, by the Bluetooth financial IC card, an off-line transaction blog, sending the off-line transaction blog to the upper computer via Bluetooth;
		or, organizing, by the Bluetooth financial IC card, an off- line transaction blog, and storing the off-line transaction blog.  
	However, the combination of PARK in view of EMVCO does not explicitly disclose elements of the  remaining limitations:
organizing . . . an off-line transaction blog, sending the off-line transaction blog [to the computer]; or, organizing . . . an off- line transaction blog, and storing the off-line transaction blog 
	SALMINEN discloses these elements with respect to a trust card in a “user’s terminal”:
		organizing, by the Bluetooth financial IC card, an off-line transaction blog, sending the off-line transaction blog to the upper computer via Bluetooth;
		or, organizing, by the Bluetooth financial IC card, an off- line transaction blog, and storing the off-line transaction blog.  
[0102] Next, we will present the APDU commands given by the recipient of the payment, i.e. the merchant's external NFC reader, to the trust card of the user's terminal in connection with a payment transaction; in response, the external reader receives the values read from the trust card and the functions to be run. In step 24 of FIG. 3, the merchant's external reader transmits a command APDU:GET PROCESSING OPTIONS, asking for the following data which the trust card sends to the external reader: [0103] Application Interchange Profile (which authentication forms are supported SDA(static data), DDA(dynamic data authentication)). For example, DDA is selected. [0104] Application File Locator (which files and records are read from the trust card, for example, records belonging to offline data authentication)
SALMINEN at 0102-104 (disclosing the “trust card,” a structure within the user’s terminal, that maintains an off-line transaction log and transmitting that offline data).
Claim Interpretation: The above claim recites to a contingent limitation in the dependent claim preamble, that in the case that, and to a disjunction, or, in the limitations themselves.  The recitation to that in the case that denotes that the limitation is not performed if the case does not occur as a condition precedent.  See MPEP 2111.04 II (quoting Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)) ("If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed").  Secondly, the recitation to or in the disjunction, renders it necessary to disclose only one of the organizing limitations; prior art is applied to both.
	SALMINEN discloses the trust card structure within a user terminal, which is an analogous payment device and payment system to PARK, EMVCO, and the present application.  EMVCO explicitly discloses the transaction certificate as a cryptogram, and PARK discloses at independent claim 1 that its security module stores a cryptogram for use in authenticating the payment card device.  SALMINEN discloses that a user payment device stores an offline data log of its authentication data.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of PARK, can implement the transaction certificate of EMVCO, and store and transmit offline data as in SALMINEN—where PARK already utilizes a cryptogram and offline authentication in accordance with EMV—because each of these devices can perform these steps the same as disclosed in combination, to a predictable result.
	Therefore claim(s) 2 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 3, PARK discloses: the method as claimed in Claim 2, wherein, before Step S1, said method further comprises: 
		S0) receiving, by the Bluetooth financial IC card, a transaction authenticated instruction from the upper computer, prompting the user to authenticate the transaction according to the transaction authenticated instruction, 
[0151] In operation 703, the processor 580 may detect an event associated with initiation of the payment transaction. For example, the event may include a user input (e.g., a touch on a certain object (e.g., 811 of FIG. 8)) through the GUI output in the display 520 or a payment start signal (e.g., an NFC signal) received from the external device 502 when the electronic device 501 approaches the external device 502.
PARK at 0151.
		and authenticating the transaction authenticated information input by the use after the transaction authenticated information is received from the user, 
[0160] In operation 713, the processor 580 may authenticate the user through the biometric sensor(s) selected in operation 707 or operation 709 or through PIN authentication selected in operation 723.
[0161] In operation 715, the processor 580 may determine whether the authentication of operation 713 is successful. If it is determined that the authentication is successful in operation 713, the procedure may proceed to operation 717; otherwise, the procedure may proceed to operation 719.
PARK at 0160.
		and returning an authentication successful response to the upper computer in the case that the authentication is successful;
[0162] If it is determined in operation 715 that the authentication of operation 713 is successful, in operation 717, the processor 580 may transmit payment information corresponding to the payment card to the external device 502 by using the local wireless communication circuit 570.
PARK at 0162.
		otherwise, returning an authentication unsuccessful response to the upper computer, and ending the transaction.  
[0163] If it is determined in operation 715 that the authentication of operation 713 fails, in operation 719, the processor 580 may determine whether the payment fail count ErrorCount reaches a certain count. For example, the certain count may be “5”. If it is determined that the payment fail count ErrorCount reaches the certain count, the processor 580 may proceed to operation 723; otherwise, the processor 580 may proceed to operation 721.
PARK at 0163.
Claim Interpretation: The above claim invokes a contingent limitation, by reciting to otherwise, without reciting what the contingency is.  However, there is no condition precedent or contingency recited to determine when the otherwise limitation is to occur.  Applicant may have intended the performance of the otherwise limitation to be contingent upon the occurrence of returning an authentication successful response.  Yet, the claim does not presently recite the prior returning limitation as a contingent limitation because the prior limitations are merely semi-colon delineated and appear without a recited order.  Therefore the recitation to otherwise has no patentable weight.
	Therefore claim(s) 3 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 4, PARK discloses: the method as claimed in Claim 3, wherein, the step S0 specifically comprises that 
		S01) receiving, by the Bluetooth financial IC card, the transaction authenticated instruction from the upper computer, and prompting the user to input fingerprint information;
[0172] In addition, for example, the electronic device 801 may initiate fingerprint authentication depending on a security policy of an issuer of a payment card to be used for a payment transaction or a security policy of the payment card or may initiate fingerprint authentication based on information obtained from a peripheral environment of the electronic device 801. For example, the electronic device 801 may initiate fingerprint authentication if a notice (e.g., “Pay with fingerprint”) informing fingerprint authentication-based payment is output in the display. If fingerprint authentication is initiated, the electronic device 801 may activate the fingerprint sensor included in the home button 830 to perform fingerprint authentication.
PARK at 0172.
		S02) receiving, by the Bluetooth financial IC card, the fingerprint information input by the user;
PARK at 0172.
		S03) authenticating, by the Bluetooth financial IC card, the fingerprint information input by the user according to fingerprint information stored by itself, generating the authentication successful information and returning the authentication successful information to the upper computer in the case that the authentication is successful;
[0110] According to an embodiment of the present disclosure, an IC (a fingerprint sensor IC) embedded in the fingerprint sensor may scan a certain fingerprint detection area. The fingerprint sensor IC may capture a fingerprint image through scanning. For example, the fingerprint sensor IC may extract a unique feature from a fingerprint image, convert the extracted feature into a digital value, and may provide the digital value to the processor 580. For example, the extracted feature, that is, fingerprint minutia may include various minutiae of a fingerprint, such as a ridge ending, a crossover, a bifurcation, a pore, and the like. The processor 580 may compare an extracted feature and a feature (reference biometric information) of a fingerprint stored in advance (advance enrollment) in the memory 530. The processor 580 may authenticate whether a fingerprint including an extracted feature is a fingerprint of a bona fide user, based on the comparison result.
PARK at 0110.
		otherwise, generating the authentication unsuccessful information, and returning the authentication unsuccessful information to the upper computer, and ending the transaction.  
PARK at 0163.
Claim Interpretation: The above claim invokes a contingent limitation, by reciting to otherwise, without reciting what the contingency is.  However, there is no condition precedent or contingency recited to determine when the otherwise limitation is to occur.  Applicant may have intended the performance of the otherwise limitation to be contingent upon the occurrence of returning an authentication successful response.  Yet, the claim does not presently recite the prior returning limitation as a contingent limitation because the prior limitations are merely semi-colon delineated and appear without a recited order.  Therefore the recitation to otherwise has no patentable weight.
	Therefore claim(s) 4 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 6, PARK discloses: the method as claimed in Claim 4, 
		wherein in the case that the card holder authenticated method chosen by the Bluetooth financial IC card is an off-line fingerprint authenticated type, the executing the card holder authenticated operation according to the chosen card holder authenticated method in the step S2 specifically is that: 
		generating, by the Bluetooth financial IC card, a successful off-line fingerprint authenticated result according to the authentication successful information;
[0107] According to an embodiment of the present disclosure, the biometric sensor 550 may detect or receive a biometric feature originated from a user's body. For example, the biometric sensor 550 may detect a biometric feature, convert the detected biometric feature into a digital value, and provide the digital value to the processor 580. The processor 580 may compare the digital value and an authentication value enrolled in the memory 530. The processor 580 may authenticate a legitimate user based on the comparison result. The comparison and user authentication may be made by using a computing resource of a driver IC embedded in the biometric sensor 550.
PARK at 0107.
		the on-line transaction message includes the successful off-line fingerprint authenticated result, an identifying code stored in the Bluetooth financial IC card;
[T]he processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.
PARK at 0124; further PARK at 0114 (the identifying code stored in the card is the cryptogram stored in the security module) (“For example, payment information may include at least one of a primary account number (PAN) of a credit card linked with a financial account, a token, a one-time token (OTT), or a cryptogram used to replace at least part of the PAN. For example, the token may comply with the Europay Mastercard and Visa (EMV) tokenization standard.”).
		or, the on-line transaction message includes the successful off-line fingerprint authenticated result.
PARK at 0124; PARK at 0152 (the steps of Fig. 7 occur with off-line fingerprint authentication result) (“For example, the processor 580 may perform operation 705 with reference to a security policy of a payment card issuer or a security policy of a payment card itself stored in the memory 530 or the security module 560.”).
	Therefore claim(s) 6 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 12, PARK in view of EMVCO disclose: The Bluetooth financial IC card as claimed in Claim 11, 
		wherein said card further comprises an off- line transaction blog organizing module;
		the off-line transaction blog organizing module is configured to organize the off-line transaction blog in the case that the application cryptogram in the result of the action analysis operation executed by the second executing module is a transaction certificate;
The cryptogram that is generated for the online authorisation request is termed the Authorisation Request Cryptogram (ARQC) and the cryptogram that is generated by signing data elements when a chip approves the payment for clearing and settlement is known as the Transaction Certificate (TC). If the transaction is declined, the chip will generate a cryptogram known as an Application Authentication Cryptogram (AAC).
EMVCO at 19 (disclosing that the application cryptogram in the result of the action analysis operation executed by the second executing module is a transaction certificate).
	However, the combination of PARK in view of EMVCO does not explicitly disclose elements of the  remaining limitations:
an off- line transaction blog organizing module; the off-line transaction blog organizing module is configured to organize the off-line transaction blog
the Bluetooth financial IC card further comprises an off-line transaction blog sending module or an off- line transaction blog storing module;
the off-line transaction blog sending module is configured to send the off-line transaction blog organized by the off-line transaction organizing module to the upper computer via Bluetooth;
and the off-line transaction blog storing module is configured to store the off-line transaction blog organized by the off-line transaction blog organizing module.
	SALMINEN discloses these elements with respect to a trust card in a “user’s terminal”:
		the off-line transaction blog organizing module is configured to organize the off-line transaction blog
		the Bluetooth financial IC card further comprises an off-line transaction blog sending module or an off- line transaction blog storing module;
		the off-line transaction blog sending module is configured to send the off-line transaction blog organized by the off-line transaction organizing module to the upper computer via Bluetooth;
		and the off-line transaction blog storing module is configured to store the off-line transaction blog organized by the off-line transaction blog organizing module.
[0102] Next, we will present the APDU commands given by the recipient of the payment, i.e. the merchant's external NFC reader, to the trust card of the user's terminal in connection with a payment transaction; in response, the external reader receives the values read from the trust card and the functions to be run. In step 24 of FIG. 3, the merchant's external reader transmits a command APDU:GET PROCESSING OPTIONS, asking for the following data which the trust card sends to the external reader: [0103] Application Interchange Profile (which authentication forms are supported SDA(static data), DDA(dynamic data authentication)). For example, DDA is selected. [0104] Application File Locator (which files and records are read from the trust card, for example, records belonging to offline data authentication)
SALMINEN at 0102-104 (disclosing the “trust card,” a structure within the user’s terminal, that maintains an off-line transaction log and transmitting that offline data).
	SALMINEN discloses the trust card structure within a user terminal, which is an analogous payment device and payment system to PARK, EMVCO, and the present application.  EMVCO explicitly discloses the transaction certificate as a cryptogram, and PARK discloses at independent claim 1 that its security module stores a cryptogram for use in authenticating the payment card device.  SALMINEN discloses that a user payment device stores an offline data log of its authentication data.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of PARK, can implement the transaction certificate of EMVCO, and store and transmit offline data as in SALMINEN—where PARK already utilizes a cryptogram and offline authentication in accordance with EMV—because each of these devices can perform these steps the same as disclosed in combination, to a predictable result.
	Therefore claim(s) 12 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 13, PARK discloses: The Bluetooth financial IC card as claimed in Claim 12, wherein said card further comprises a transaction authenticating module;
		the transaction authenticating module is configured to receive a transaction authenticated instruction from the upper computer, to prompt a user to authenticate the transaction according to the transaction authenticated instruction, to authenticate transaction authenticated information input by the user after the transaction authenticated information input by the user is received, and to return an authentication successful response to the upper computer if the authentication is successful;
[0151] In operation 703, the processor 580 may detect an event associated with initiation of the payment transaction. For example, the event may include a user input (e.g., a touch on a certain object (e.g., 811 of FIG. 8)) through the GUI output in the display 520 or a payment start signal (e.g., an NFC signal) received from the external device 502 when the electronic device 501 approaches the external device 502.
PARK at 0151.
[0160] In operation 713, the processor 580 may authenticate the user through the biometric sensor(s) selected in operation 707 or operation 709 or through PIN authentication selected in operation 723.
[0161] In operation 715, the processor 580 may determine whether the authentication of operation 713 is successful. If it is determined that the authentication is successful in operation 713, the procedure may proceed to operation 717; otherwise, the procedure may proceed to operation 719.
PARK at 0160.
[0162] If it is determined in operation 715 that the authentication of operation 713 is successful, in operation 717, the processor 580 may transmit payment information corresponding to the payment card to the external device 502 by using the local wireless communication circuit 570.
PARK at 0162.
		otherwise, to return an authentication unsuccessful response to the upper computer if the authentication is unsuccessful.  
Claim Interpretation: The above claim invokes a contingent limitation, by reciting to otherwise, without reciting what the contingency is.  However, there is no condition precedent or contingency recited to determine when the otherwise limitation is to occur.  Applicant may have intended the performance of the otherwise limitation to be contingent upon the occurrence of returning an authentication successful response.  Yet, the claim does not presently recite the prior returning limitation as a contingent limitation because the prior limitations are merely semi-colon delineated and appear without a recited order.  Therefore the recitation to otherwise has no patentable weight.
	Therefore claim(s) 13 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 14, PARK discloses: The Bluetooth financial IC card as claimed in Claim 13, wherein said card further comprises a storing module;
		the storing module is configured to store fingerprint information;
		the transaction authenticating module specifically includes that a first receiving sub module, which is configured to receive a fingerprint authenticated instruction from the upper computer;
[0172] In addition, for example, the electronic device 801 may initiate fingerprint authentication depending on a security policy of an issuer of a payment card to be used for a payment transaction or a security policy of the payment card or may initiate fingerprint authentication based on information obtained from a peripheral environment of the electronic device 801. For example, the electronic device 801 may initiate fingerprint authentication if a notice (e.g., “Pay with fingerprint”) informing fingerprint authentication-based payment is output in the display. If fingerprint authentication is initiated, the electronic device 801 may activate the fingerprint sensor included in the home button 830 to perform fingerprint authentication.
PARK at 0172.
		a first prompting sub module, which is configured to prompt a user to input fingerprint information after the first receiving sub module receives the fingerprint authenticated instruction from the upper computer;
PARK at 0172.
		a fingerprint information receiving sub module, which is configured to receive the fingerprint information input by the user;
		and  a fingerprint authenticating sub module, which is configured to authenticate the fingerprint information, which is input by the user, received by the fingerprint information receiving sub module according to fingerprint information stored by the storing module, to generate the authentication successful information and return the authentication successful information to the upper computer if the authentication is successful;
successful;
[0110] According to an embodiment of the present disclosure, an IC (a fingerprint sensor IC) embedded in the fingerprint sensor may scan a certain fingerprint detection area. The fingerprint sensor IC may capture a fingerprint image through scanning. For example, the fingerprint sensor IC may extract a unique feature from a fingerprint image, convert the extracted feature into a digital value, and may provide the digital value to the processor 580. For example, the extracted feature, that is, fingerprint minutia may include various minutiae of a fingerprint, such as a ridge ending, a crossover, a bifurcation, a pore, and the like. The processor 580 may compare an extracted feature and a feature (reference biometric information) of a fingerprint stored in advance (advance enrollment) in the memory 530. The processor 580 may authenticate whether a fingerprint including an extracted feature is a fingerprint of a bona fide user, based on the comparison result.
PARK at 0110.
		otherwise, to generate authentication unsuccessful information and return the authentication unsuccessful information to the upper computer.  
PARK at 0163.
Claim Interpretation: The above claim invokes a contingent limitation, by reciting to otherwise, without reciting what the contingency is.  However, there is no condition precedent or contingency recited to determine when the otherwise limitation is to occur.  Therefore the recitation to otherwise has no patentable weight.
	Therefore claim(s) 14 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Regarding claim 16, PARK discloses: The Bluetooth financial IC card as claimed in Claim 14, 
		wherein the storing module is further configured to store the on-line identifying code;
		the card holder authenticating module is specifically configured to generate a successful off-line fingerprint authenticated result according to the authentication successful information generated by the fingerprint authenticating sub module in the case that the card holder authenticated method chosen by the choosing module is the off-line fingerprint authenticated type;
[0107] According to an embodiment of the present disclosure, the biometric sensor 550 may detect or receive a biometric feature originated from a user's body. For example, the biometric sensor 550 may detect a biometric feature, convert the detected biometric feature into a digital value, and provide the digital value to the processor 580. The processor 580 may compare the digital value and an authentication value enrolled in the memory 530. The processor 580 may authenticate a legitimate user based on the comparison result. The comparison and user authentication may be made by using a computing resource of a driver IC embedded in the biometric sensor 550.
PARK at 0107.
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the successful off-line fingerprint authenticated result generated by the card holder authenticating module and the on-line identifying code stored by the storing module;
[T]he processor 580 may authenticate a user by using the selected biometric sensor; if the authentication is successful, the processor 580 may transmit the payment information corresponding to the payment card to the external device 502 through the local wireless communication circuit 570.
PARK at 0124; further PARK at 0114 (the identifying code stored in the card is the cryptogram stored in the security module) (“For example, payment information may include at least one of a primary account number (PAN) of a credit card linked with a financial account, a token, a one-time token (OTT), or a cryptogram used to replace at least part of the PAN. For example, the token may comply with the Europay Mastercard and Visa (EMV) tokenization standard.”).
		or, the on-line transaction message organized by said on-line transaction message organizing and sending module includes that the successful off-line fingerprint authenticated result generated by the card holder authenticating module.  
		or, the on-line transaction message includes the successful off-line fingerprint authenticated result.
PARK at 0124; PARK at 0152 (the steps of Fig. 7 occur with off-line fingerprint authentication result) (“For example, the processor 580 may perform operation 705 with reference to a security policy of a payment card issuer or a security policy of a payment card itself stored in the memory 530 or the security module 560.”).
	Therefore claim(s) 16 is rendered obvious by PARK in view of EMVCO, and further in view of SALMINEN.

	Claims 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of EMVCO, further in view of SALMINEN, and in further view of Chinese Publication CN 107292608 A (“SUN”) (all citations to SUN for attached NPL IP.com translation by page and paragraph number, and in further view of A. M. Bazen and S. H. Gerez, Systematic methods for the computation of the directional fields and singular points of fingerprints, IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 24, no. 7, pp. 905-919, July 2002 (hereinafter “BAZEN”).

	Regarding claim 5, PARK discloses: the method as claimed in Claim 4, 
		wherein in the case that the card holder authenticated method chosen by the Bluetooth financial IC card is an on-line fingerprint authenticated type, executing the card holder authenticated operation according to the chosen card holder authenticated method in the step S2 specifically is that: 
		generating, by the Bluetooth financial IC card, a third fingerprint eigenvalue according to the fingerprint information input by the user, and encrypting the third fingerprint eigenvalue so as to obtain an encrypted third fingerprint eigenvalue;
		the on-line transaction message includes the encrypted third fingerprint eigenvalue.
[0110] According to an embodiment of the present disclosure, an IC (a fingerprint sensor IC) embedded in the fingerprint sensor may scan a certain fingerprint detection area. The fingerprint sensor IC may capture a fingerprint image through scanning. For example, the fingerprint sensor IC may extract a unique feature from a fingerprint image, convert the extracted feature into a digital value, and may provide the digital value to the processor 580. For example, the extracted feature, that is, fingerprint minutia may include various minutiae of a fingerprint, such as a ridge ending, a crossover, a bifurcation, a pore, and the like.
PARK at 0110 (disclosing generating, by the Bluetooth financial IC card [a digital value] according to the fingerprint information input by the user . . . the online transaction message includes [the digital value]).
	However, the combination of PARK in view of EMVCO does not explicitly disclose:
a third fingerprint eigenvalue . . . and encrypting the third fingerprint eigenvalue so as to obtain an encrypted third fingerprint eigenvalue; [the message] includes the encrypted third fingerprint eigenvalue.
	SUN discloses the encrypting step with respect to the fingerprints:
		generating, by the Bluetooth financial IC card, a third fingerprint eigenvalue according to the fingerprint information input by the user, and encrypting the third fingerprint eigenvalue so as to obtain an encrypted third fingerprint eigenvalue;
		the on-line transaction message includes the encrypted third fingerprint eigenvalue.
As shown in Fig. 1, encrypting fingerprint eID move transactions device is main by chip for cell phone, safety chip and fingerprint sensor are constituted, . . . .Encrypting fingerprint eID move transactions device provides contactless communication mode such as NFC, Bluetooth, WiFi, Zigbee.The sensitive data of the fingerprint feature information of user's registration is stored in safety chip, fingerprint authentication is performed by safety chip, i.e. safety chip forms user fingerprints characteristic information after the finger print information from fingerprint sensor is extracted, this feature information and the fingerprint feature information that prestores are compared, so as to determine real user whether be the device the owner. Fingerprint driving, fingerprint engine, fingerprint template, ISO7816 drivings are included in safety chip. . . .ISO7816 drives, and is encrypted for carrying out the object information after finger print information comparison to the processing module.
SUN at pg. 4 ¶¶ 3-8.
	SUN discloses the contactless device that obtains the fingerprint, encrypting the fingerprint.  The contactless device of SUN is an analogous payment device and payment system to PARK, EMVCO, and the present application.  PARK discloses at independent claim 1 that its device scans and obtains fingerprint data; it does not explicitly disclose that the fingerprint data is stored and transmitted to an upper computer as encrypted data.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of PARK, implementing the authorization response of EMVCO, and storing of offline data as in SALMINEN, can encrypt its secure authentication data to include storing and encrypting the obtained fingerprint data, as in SUN, to a predictable result—where PARK already utilizes a cryptogram and offline authentication—because each of these devices can perform these steps the same as disclosed in combination, to a predictable result.
	However, the combination of PARK in view of EMVCO and further in view of SUN does not explicitly disclose:
the third fingerprint eigenvalue
	BAZEN discloses that the eigenvalue is obtained with biometric data:
		generating, by the Bluetooth financial IC card, a third fingerprint eigenvalue according to the fingerprint information input by the user, and encrypting the third fingerprint eigenvalue so as to obtain an encrypted third fingerprint eigenvalue;
		the on-line transaction message includes the encrypted third fingerprint eigenvalue.
In Section 2.1, the traditional method of averaging squared gradients is discussed, while, in Section 2.2, a new method based on principal component analysis(PCA) is proposed. In Section 2.3, a proof is given that both methods are exactly equivalent and it is shown that the coherence, which is a measure for the local strength of the directional field, can be elegantly expressed in the two eigenvalues that are computed for the PCA. .
BAZEN at 2, Figs. 1-2 (depicting fingerprint scans transformed into a directional field, eigenvalues are derived from the directional field that uniquely identify the fingerprint). 
Claim Interpretation: The claim recites to an encrypted third fingerprint eigenvalue but it is not clear, due to the lack of antecedent basis, what the modifier third enumerates.  In accordance with compact prosecution, it is interpreted as denoting a fingerprint eigenvalue, where the enumeration as third is trivial because no first or second eigenvalues are recited.  The weight accorded is that the claim recites to an “encrypted fingerprint eigenvalue.”  Moreover, the recitation to the eigenvalue  has no bearing on the function or structure of the claimed device, but is recited simply as a further detail of the data.
	BAZEN discloses that eigenvalues are used and obtained as part of image recognition as part of biometric authentication using scanned fingerprints.  In particular, BAZEN discloses that it is the stored eigenvalues that identify the scanned fingerprint.   PARK discloses at independent claim 1 that its device scans and obtains fingerprint data; and extracts digital value from that data; BAZEN discloses that the eigenvalue is the embodiment of that data.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of PARK, implementing the authorization response of EMVCO, storing the offline data of SALMINEN, and encrypting the fingerprint data of SUN, could further implement the use of eigenvalues in its fingerprint software, as in BAZEN, because the eigenvalues are an embodiment of the “digital value” data of PARK—where PARK already utilizes a biometric fingerprint scan and extracts value and feature data.  This modification is obvious because each of these devices can perform these steps the same in combination, as disclosed individually, to a predictable result. 
	Therefore claim(s) 5 is rendered obvious by PARK in view of EMVCO, further in view of SUN, and in further view of BAZEN.

	Regarding claim 9, PARK discloses: the method as claimed in Claim 1, 
		wherein in the case that the card holder authenticated method chosen by the Bluetooth financial IC card is the on-line fingerprint authenticated type, the executing the card holder authenticated operation according to the card holder authenticated method chosen by the Bluetooth financial IC card in the step S2 specifically comprises the following steps: 
		e11) prompting, by the Bluetooth financial IC card, the user to input fingerprint information;
[0143] In operation 601, the processor 580 of the electronic device 501 may select at least one of the first biometric sensor 551 or the second biometric sensor 552, based on a security policy of an issuer of a payment card or a security policy of the payment card.[0144] For example, according to a security policy of credit card company A, a payment transaction using all (mobile) payment cards issued by credit card company A may demand to authenticate a user by using both the first biometric sensor 551 and the second biometric sensor 552.
PARK at 0143-44.
		e12) obtaining, by the Bluetooth financial IC card, the fingerprint information input by the user; and
[0145] In operation 603, the processor 580 may authenticate the user by using the biometric sensor(s) selected in operation 601.. . .For, in a case where a payment transaction is performed by using the payment card “X” issued by credit card company B, only the first biometric sensor 551 may be activated. The user may perform user authentication by using the first biometric sensor 551.
PARK at 0145-46
		e13) generating, by the Bluetooth financial IC card, the third fingerprint eigenvalue according to the obtained fingerprint information, and encrypting the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue;
[0107] According to an embodiment of the present disclosure, the biometric sensor 550 may detect or receive a biometric feature originated from a user's body. For example, the biometric sensor 550 may detect a biometric feature, convert the detected biometric feature into a digital value, and provide the digital value to the processor 580. The processor 580 may compare the digital value and an authentication value enrolled in the memory 530. The processor 580 may authenticate a legitimate user based on the comparison result. The comparison and user authentication may be made by using a computing resource of a driver IC embedded in the biometric sensor 550.
PARK at 0107 (generating the digital value according to the obtained fingerprint).
		the on-line transaction message includes the encrypted third fingerprint eigenvalue.
PARK at 0110 (generating the “digital value” for the obtained fingerprint).
	PARK discloses that the authentication step with the external device, the recited upper computer, occurs the same with respect to prompting, inputting, and obtaining the fingerprint data.  These steps occur off-line because the fingerprint is received and compared to data stored within the electronic device 101.
	However, the combination of PARK in view of EMVCO does not explicitly disclose:
[generating], the third fingerprint eigenvalue according to the obtained fingerprint information, and encrypting the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue; the on-line transaction message includes the encrypted third fingerprint eigenvalue.

	SUN discloses at pg. 4 ¶¶ 3-8 encrypting the third fingerprint and the transaction message includes the encrypted third fingerprint.
	However, the combination of PARK in view of EMVCO and further in view of SUN does not explicitly disclose
the third fingerprint eigenvalue
	BAZEN discloses the eigenvalue in the following step:
		[generating], the third fingerprint eigenvalue according to the obtained fingerprint information, and encrypting the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue; the on-line transaction message includes the encrypted third fingerprint eigenvalue
BAZEN at 2, Figs. 1-2 (depicting fingerprint scans transformed into a directional field, eigenvalues are derived from the directional field that uniquely identify the fingerprint). 
	Therefore claim(s) 9 is rendered obvious by PARK in view of EMVCO, further in view of SUN, and in further view of BAZEN, by the same rationale as claim 5.

	Regarding claim 15, PARK discloses: The Bluetooth financial IC card as claimed in Claim 14, wherein said card holder authenticating module is specifically configured to 
		generate a third fingerprint eigenvalue according to the fingerprint information, input by the user, received by the fingerprint information receiving sub module, to encrypt the third fingerprint eigenvalue to obtain an encrypted third fingerprint eigenvalue in the case that the card holder authenticated method chosen by the choosing module is the on-line fingerprint authenticated type;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the card holder authenticating module.  
[0110] According to an embodiment of the present disclosure, an IC (a fingerprint sensor IC) embedded in the fingerprint sensor may scan a certain fingerprint detection area. The fingerprint sensor IC may capture a fingerprint image through scanning. For example, the fingerprint sensor IC may extract a unique feature from a fingerprint image, convert the extracted feature into a digital value, and may provide the digital value to the processor 580. For example, the extracted feature, that is, fingerprint minutia may include various minutiae of a fingerprint, such as a ridge ending, a crossover, a bifurcation, a pore, and the like.
PARK at 0110 (disclosing generating, by the Bluetooth financial IC card [a digital value] according to the fingerprint information input by the user . . . the online transaction message includes [the digital value]).
	However, the combination of PARK in view of EMVCO does not explicitly disclose:
encrypt the third fingerprint eigenvalue to obtain an encrypted third fingerprint eigenvalue;
and sending module includes the encrypted third fingerprint eigenvalue obtained by the card holder authenticating module
	SUN discloses the encrypting step with respect to the fingerprints:
		generate a third fingerprint eigenvalue according to the fingerprint information, input by the user, received by the fingerprint information receiving sub module, to encrypt the third fingerprint eigenvalue to obtain an encrypted third fingerprint eigenvalue in the case that the card holder authenticated method chosen by the choosing module is the on-line fingerprint authenticated type;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the card holder authenticating module.  
As shown in Fig. 1, encrypting fingerprint eID move transactions device is main by chip for cell phone, safety chip and fingerprint sensor are constituted, . . . .Encrypting fingerprint eID move transactions device provides contactless communication mode such as NFC, Bluetooth, WiFi, Zigbee.The sensitive data of the fingerprint feature information of user's registration is stored in safety chip, fingerprint authentication is performed by safety chip, i.e. safety chip forms user fingerprints characteristic information after the finger print information from fingerprint sensor is extracted, this feature information and the fingerprint feature information that prestores are compared, so as to determine real user whether be the device the owner. Fingerprint driving, fingerprint engine, fingerprint template, ISO7816 drivings are included in safety chip. . . .ISO7816 drives, and is encrypted for carrying out the object information after finger print information comparison to the processing module.
SUN at pg. 4 ¶¶ 3-8 (disclosing encrypt the third fingerprint eigenvalue to obtain an encrypted third fingerprint eigenvalue and with respect to the sending module, the “ISO7816 drives” for sending the encrypted message containing the fingerprint information).
	SUN discloses the contactless device that obtains the fingerprint, encrypting the fingerprint.  The contactless device of SUN is an analogous payment device and payment system to PARK, EMVCO, and the present application.  PARK discloses at independent claim 1 that its device scans and obtains fingerprint data; it does not explicitly disclose that the fingerprint data is stored and transmitted to in the online transaction message as encrypted data.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of PARK, implementing the authorization response of EMVCO, and storing of offline data as in SALMINEN, can encrypt its secure authentication data to include storing and encrypting the obtained fingerprint data, as in SUN, to a predictable result—where PARK already utilizes a cryptogram and offline authentication—because each of these devices can perform these steps the same as disclosed in combination, to a predictable result.
	However, the combination of PARK in view of EMVCO and further in view of SUN does not explicitly disclose:
the third fingerprint eigenvalue
	BAZEN discloses that the eigenvalue is obtained with biometric data:
		generate a third fingerprint eigenvalue according to the fingerprint information, input by the user, received by the fingerprint information receiving sub module, to encrypt the third fingerprint eigenvalue to obtain an encrypted third fingerprint eigenvalue in the case that the card holder authenticated method chosen by the choosing module is the on-line fingerprint authenticated type;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the card holder authenticating module.  
In Section 2.1, the traditional method of averaging squared gradients is discussed, while, in Section 2.2, a new method based on principal component analysis(PCA) is proposed. In Section 2.3, a proof is given that both methods are exactly equivalent and it is shown that the coherence, which is a measure for the local strength of the directional field, can be elegantly expressed in the two eigenvalues that are computed for the PCA. .
BAZEN at 2, Figs. 1-2 (depicting fingerprint scans transformed into a directional field, eigenvalues are derived from the directional field that uniquely identify the fingerprint). 
Claim Interpretation: The claim recites to an encrypted third fingerprint eigenvalue but it is not clear, due to the lack of antecedent basis, what the modifier third enumerates.  In accordance with compact prosecution, it is interpreted as denoting a fingerprint eigenvalue, where the enumeration as third is trivial because no first or second eigenvalues are recited.  The weight accorded is that the claim recites to an “encrypted fingerprint eigenvalue.”  Moreover, the recitation to the eigenvalue  has no bearing on the function or structure of the claimed device, but is recited simply as a further detail of the data.
	BAZEN discloses that eigenvalues are used and obtained as part of image recognition as part of biometric authentication using scanned fingerprints.  In particular, BAZEN discloses that it is the stored eigenvalues that identify the scanned fingerprint.   PARK discloses at independent claim 1 that its device scans and obtains fingerprint data; and extracts digital value from that data; BAZEN discloses that the eigenvalue is the embodiment of that data.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of PARK, implementing the authorization response of EMVCO, storing the offline data of SALMINEN, and encrypting the fingerprint data of SUN, could further implement the use of eigenvalues in its fingerprint software, as in BAZEN, because the eigenvalues are an embodiment of the “digital value” data of PARK—where PARK already utilizes a biometric fingerprint scan and extracts value and feature data.  This modification is obvious because each of these devices can perform these steps the same in combination, as disclosed individually, to a predictable result. 
	Therefore claim(s) 15 is rendered obvious by PARK in view of EMVCO, further in view of SUN, and in further view of BAZEN.

	Regarding claim 19, The Bluetooth financial IC card as claimed in Claim 11, wherein said card holder authenticating module specifically comprises that 
		a fifth prompting sub module which is configured to prompt the user to input fingerprint information in the case that the card holder authenticated method chosen by the choosing module is the on-line fingerprint authenticated type;
[0143] In operation 601, the processor 580 of the electronic device 501 may select at least one of the first biometric sensor 551 or the second biometric sensor 552, based on a security policy of an issuer of a payment card or a security policy of the payment card.[0144] For example, according to a security policy of credit card company A, a payment transaction using all (mobile) payment cards issued by credit card company A may demand to authenticate a user by using both the first biometric sensor 551 and the second biometric sensor 552.
PARK at 0143-44.
		a fifth obtaining sub module which is configured to obtain the fingerprint information input by the user;
[0145] In operation 603, the processor 580 may authenticate the user by using the biometric sensor(s) selected in operation 601.. . .For, in a case where a payment transaction is performed by using the payment card “X” issued by credit card company B, only the first biometric sensor 551 may be activated. The user may perform user authentication by using the first biometric sensor 551.
PARK at 0145-46
		a fingerprint feature generating sub module which is configured to generate the third fingerprint eigenvalue according to the fingerprint information obtained by the fifth obtaining sub module from the user, to encrypt the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue;
[0107] According to an embodiment of the present disclosure, the biometric sensor 550 may detect or receive a biometric feature originated from a user's body. For example, the biometric sensor 550 may detect a biometric feature, convert the detected biometric feature into a digital value, and provide the digital value to the processor 580. The processor 580 may compare the digital value and an authentication value enrolled in the memory 530. The processor 580 may authenticate a legitimate user based on the comparison result. The comparison and user authentication may be made by using a computing resource of a driver IC embedded in the biometric sensor 550.
PARK at 0107 (generating the digital value according to the obtained fingerprint).
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the fingerprint feature generating sub module.  
PARK at 0110 (generating the “digital value” for the obtained fingerprint).
	However, the combination of PARK in view of EMVCO in view of SUN does not explicitly disclose:
the third fingerprint eigenvalue . . . encrypt the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue;
the on-line transaction message . . . includes the encrypted third fingerprint eigenvalue
	SUN discloses at pg. 4 ¶¶ 3-8 encrypting the third fingerprint and the transaction message includes the encrypted third fingerprint.
	However, the combination of PARK in view of EMVCO and further in view of SUN does not explicitly disclose
the third fingerprint eigenvalue
	BAZEN discloses the eigenvalue in the following:
		a fingerprint feature generating sub module which is configured to generate the third fingerprint eigenvalue according to the fingerprint information obtained by the fifth obtaining sub module from the user, to encrypt the third fingerprint eigenvalue so as to obtain the encrypted third fingerprint eigenvalue;
		and the on-line transaction message organized by the on-line transaction message organizing and sending module includes the encrypted third fingerprint eigenvalue obtained by the fingerprint feature generating sub module.  
BAZEN at 2, Figs. 1-2 (depicting fingerprint scans transformed into a directional field, eigenvalues are derived from the directional field that uniquely identify the fingerprint). 
	Therefore claim(s) 19 is rendered obvious by PARK in view of EMVCO, further in view of SUN, and in further view of BAZEN, by the same rationale as claim 5.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ward, M., Ochieano, A. (2011). EMV. In: van Tilborg, H.C.A., Jajodia, S. (eds) Encyclopedia of Cryptography and Security. Springer, Boston, MA. https://doi.org/10.1007/978-1-4419-5906-5_287
ROYYURU US 20180315043 A1 
[0054] FIG. 4 is a flowchart illustrating processing of a financial transaction utilizing dynamic cryptograms according to one embodiment of the present invention. In this example, processing begins with detecting 401 initiation of the transaction with a device used as a presentation instrument in the transaction. A DTC can be generated 402 at the device. As noted above, the DTC can comprise a cryptogram or certificate that is valid for a single transaction and identifies the user of the presentation instrument. Generating 402 the DTC can be based on the unique card-level key described above and may also be based on other information known only to the authorized user of the presentation instrument, e.g., a PIN or other identifying information. Additional details of an exemplary process for generating a DTC are described below with reference to FIG. 6.
BALDWIN US 9280772 B2 
[15] A successful authorization may lead to the POS terminal 130 receiving transaction information, and verifying this information with the server 142 via the network 140. If no restrictions are imposed, and if the transaction information is verified, the server 142 may confirm the transaction with the POS terminal 130, and the POS terminal 130 in turn may program the security token 120 with a confirmation. The confirmation may include a receipt, a transaction report, and other details about the transaction. The security token 120 may now disable itself, until it is returned to the user and re-coupled to the mobile device 100, at which point it may communicate the confirmation to the mobile device 100 to be displayed to the user. The confirmation may further be uploaded to a server, such as a payment or account server associated with the user's account.
BOUDA US 20150262170 A1 
[0085] If the verification of the POS device 23 is successful, the secure element 26 generates transaction authorization data and the security server 24 sends the transaction authorization data to the mobile phone 21 through the Internet 25 in step 48. In some examples the transaction authorization data may be encrypted. In some examples where the transaction is of the EMV type, the transaction authorization data may be in the form of an Authorization Request Cryptogram (ARQC). [0086] In some examples the POS device 23 may include a nonce in the transaction data, that is, a one use number or bit string, sometimes referred to as an unpredictable number. This ensures that each transaction authorization data is unique, even for transactions using the same card at the same POS device for the same transaction amount, and that one transaction authorization data from a POS device cannot be used to predict future transaction authorization data from that device. This may prevent fraud by of the "pre-play" type where the same transaction authorization data is used to repeatedly carry out the same transaction, or where one transaction authorization data is used to generate false transaction authorization data.
WANG CN 102542444 A 
When the user confirm to conclude the business detailed single with the transaction number of the account errorless after; Then can select to confirm payment; This moment, SE obtained user's authentication information to client-requested; Client is according to the request of SE, to finger print acquisition module application finger print information to be verified, and activates the application of finger print acquisition module through application processor; The user according to set before the zone typing of the finger print acquisition module of Client-Prompt appointment at the terminal (this moment, finger print acquisition module also should have " prompting " strategy in order to the fingerprint that carries out authentication; Like bright lamp or other forms of prompting, guides user is accomplished the typing of fingerprint with correct mode); Finger print acquisition module carries out pre-service and encryption earlier after collecting user's fingerprint image, then information is transferred to SE through application processor and compares
MAHESHWARI US 20190065919 A1 
[0058] At step 212, the payment card 100 sends the user's biometric information to the payment terminal 302. In some embodiments, the biometric information may be sent to the payment terminal 302 in encrypted form. [0059] In the described embodiment, the biometric data is received from the payment card 100 in the form of a digital image of the user's fingerprint, although this need not be the case in other embodiments. [0060] In the described embodiment, the user's biometric data and a unique identifier associated with the payment card 100 (e.g., the primary account number (PAN) associated with the payment card 100) is sent to the biometrics server 306, via the communications network 314 and either the acquirer 312, the payment card network 310, and the issuer 304, or directly, as represented by the dashed line 316. If the biometric data is sent in encrypted form, then it is decrypted by the biometrics server 306. In some embodiments, only the unique identifier associated with the payment card 100 is sent to the biometrics server 306.
COULIER US 20080301461 A1 
[0287] While the customer's e-id card is inserted in the BBT (1010), the BBT: [0288] captures the customer's certificate (1011), [0289] generates a random seed challenge (1012), [0290] submits the random seed challenge to the e-id card (1002) to be encrypted by the card's private key (1013), [0291] captures the card's cryptogram on that challenge (1014). [0292] Finally, the BBT sends the customer's certificate, generated seed challenge, and the card's cryptogram on the seed challenge to a server (1015). The server stores this data in a database linked to the customer. The bank then delivers an unconnected smart card reader to the customer. This reader contains a secret master key. The bank also sends the customer a PIN mailer with the value of the seed challenge that was generated and used by the BBT. The authentication server is also informed of the value of the secret master key.
JERONIMUS US 20070208662 A1 
[0024] In addition to these type of devices, biometric readers 132 may be provided to collect biometric information from transaction participants. The specific design of the biometric readers 132 may vary, depending on the type of biometric to be collected. For example, fingerprints may be collected using optical fingerprint readers that use total internal reflection to discriminate between ridges and valleys in the surface structure of fingers. Facial geometry measurements may be collected using digital cameras coupled with computational units that perform eigenvalue analyses to extract characterizing features. Similar techniques may be performed using cameras to collect biometric retinal or iris information. Hand geometry measurements may be collected using a template over which a user places his hand, resulting in separation of the fingers, to permit cameras to acquire top and side views of the hand.
YAO US 20170161750 A1 
[0064] It can be seen from FIG. 2B that, two-dimensional code information and fingerprint information of the user may be synchronously bound by scanning the two-dimensional code and obtaining the fingerprint of the finger performing the operation of scanning the two-dimensional code with the mobile terminal including the rear camera and the fingerprint sensor, which enhances the security of identity authentication, improves user experience in terms of performing identity authentication and information confirmation on a mobile platform and further improves the convenience in application fields of mobile payment, user login, etc. In addition, the rear camera obtains a two-dimensional code image, the fingerprint sensor obtains the fingerprint information, and the mobile terminal packages and then transmits characteristic data extracted from the two-dimensional code image and the fingerprint information to the server to perform synchronous information processing and identity authentication. Different function may be achieved based on application results in different application scenarios. The specific functions are not limited by the embodiments of the present disclosure. The fingerprint recognition technology and the face recognition technology belong to the area of digital image recognition. In the following embodiments, face image recognition is taken as an example for illustration. For fingerprint recognition, reference can be made to face image recognition, which is not described herein.
KOEPPEL US 20160180306 A1 
[0089] Once a fraud/reprogarm notification has been received on a user device, the user device may request user authentication (block 306). A user device may present a prompt that asks the user to authenticate that the user is the owner of the transaction card marked with fraudulent activity. A user device may also store an application that allows a user to authenticate him/herself as an cardholder, such as a mobile banking application or a mobile transaction card application. User authentication may occur using any authentication factor, such as a password, a PIN, biometrics (e.g., facial recognition, fingerprint recognition, voice recognition, and the like), and/or any combination of authentication factors. For example, user authentication may occur using various methods as shown and described in U.S. Pat. No. 9,053,476 and U.S. patent application Ser. Nos. 14/212,016 and 14/703,831, the entire contents of which are incorporated herein by reference.
LE SAINT WO 2016033610 A1 
[0052] A“cryptogram” may include any data element or other information used to authenticate an entity such as a device or a user. For example, a cryptogram may comprise static (i.e., predetermined) data, dynamic data, or a combination of the two that is encrypted using an encryption key (e.g., an LUK). A cryptogram may be used in any suitable context. For example, a“registration cryptogram” may include a cryptogram that is used to confirm the registration of an entity. A“transaction cryptogram” may include a cryptogram that is used to authenticate an entity conducting a transaction. [0068] An“authorization response message” may be an electronic message reply to an authorization request message generated by an issuer computer 106 and/or a payment processing network 105. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval -- transaction was approved; Decline -- transaction was not approved; or Call Center -- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that an issuer returns in response to an authorization request message in an electronic message (either directly or through the payment processing network 105) to the merchant computer 103 that indicates approval of the transaction. The code may serve as proof of authorization. As noted above, in some embodiments, a payment processing network 105 may generate or forward the authorization response message to the merchant, typically via acquirer computer 104. [0069] After the merchant computer 103 receives the authorization response message, the merchant computer 103 may then provide the authorization response message for the user. The response message may be displayed by the access device 102, or may be printed out on a physical receipt. Alternately, if the transaction is an online transaction, the merchant may provide a web page or other indication of the authorization response message as a virtual receipt. The receipts may include transaction data for the transaction.
JIA CN 106845993 A 
As shown in FIG. 1, the IC card transaction embodiment of the method of the invention comprises: step 101, when the IC card receives the transaction command sent by the terminal, according to the transaction instruction determining the corresponding application, judging whether the fingerprint verification, if not, then executing step 102, if so, executing the step 103; step 102, judging whether the application without fingerprint verification, directly executing the transaction corresponding to the order transaction operation; step 103, judging whether the application needs the fingerprint verification, fingerprint verification, fingerprint verification by after executing the transaction corresponding to the order transaction operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.emvco.com/wp-content/uploads/2017/05/A_Guide_to_EMV_Chip_Technology_v2.0_20141120122132753.pdf